DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following informalities:  "batter" in line 3 should read "battery".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “an aluminum plastic film” line 2, which renders the claim indefinite since aluminum is a metal, not a plastic. It is unclear whether the limitation refers to an aluminum and plastic film, or to a plastic, i.e. flexible, aluminum film. For examination purposes, the claim will be interpreted as requiring an aluminum and plastic composite film.
Claim 20 recites the limitation “an aluminum plastic film” line 2, which renders the claim indefinite since aluminum is a metal, not a plastic. It is unclear whether the limitation refers to an aluminum and plastic film, or to a plastic, i.e. flexible, aluminum film. For examination purposes, the claim will be interpreted as requiring an aluminum and plastic composite film.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 8 recites the limitation "wherein lengths of the plurality of battery cells are identical or different" as the only additional limitation to claim 1. Since the lengths of the battery cells must necessarily be either identical or different, this limitation does not further limit the subject matter of claim 1. Similarly, claim 18 recites the limitation "wherein lengths of the plurality of battery cells are identical or different" as the only additional limitation to claim 11. Since the lengths of the battery cells must necessarily be either identical or different, this limitation does not further limit the subject matter of claim 11..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10, 11-12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bhardwaj et al. (US 2011/0183169 A1, cited on the IDS of 03 May 2021).
Regarding claim 1, Bhardwaj teaches a composite battery (“Battery with Multiple Jelly Rolls in a Single Pouch”, Title, i.e. a composite of multiple rolls; fig. 1), comprising:
an encapsulation film (“In one or more embodiments, jelly rolls 101-103 are enclosed in a flexible pouch, which is formed by folding a flexible sheet along a fold line 112. For example, the flexible sheet can be comprised of aluminum with a polymer film, such as polypropylene”, [0029], such that the pouch is a film encapsulating the jelly roll cells); 
a plurality of battery cells that are connected in parallel with one another and are encapsulated in the encapsulation film (“Jelly rolls 101-103 may be sealed within the pouch”, [0029], fig. 1; “Jelly rolls 101-103 may then be electrically connected in a parallel configuration by coupling conductive tabs 106 and 108 to conductive tab 104 and by coupling conductive tabs 105 and 107 to conductive tab 109 within the pouch”, [0031]).
Regarding claim 2, Bhardwaj teaches the composite battery according to claim 1, wherein the plurality of battery cells are arranged in the encapsulation film side by side (“jelly rolls of various thicknesses may be stacked, placed side-by-side, and/or placed top-to-bottom”, [0027]; fig. 1 shows jelly rolls 101-103 arranged side by side in the flexible pouch/encapsulation film).
Regarding claim 8, Bhardwaj teaches the composite battery according to claim 1, wherein lengths of the plurality of battery cells are identical or different (fig. 1 shows that the battery cells 101-103 of the first embodiment have identical lengths; “FIG. 5 shows a battery cell in accordance with an embodiment. The battery cell includes four jelly rolls 501-504 of different thicknesses and lengths”, [0040]). 
Regarding claim 11, Bhardwaj teaches an electronic device (“The coupled cells may be enclosed in a hard case to complete the battery pack, or the coupled cells may be embedded within the enclosure of a portable electronic device, such as a laptop computer, mobile phone, personal digital assistant (PDA), digital camera, and/or portable media player”, [0032], fig. 7), 
comprising a composite battery (“Battery with Multiple Jelly Rolls in a Single Pouch”, Title, i.e. a composite of multiple rolls; fig. 1), wherein the composite battery comprises:
an encapsulation film (“In one or more embodiments, jelly rolls 101-103 are enclosed in a flexible pouch, which is formed by folding a flexible sheet along a fold line 112. For example, the flexible sheet can be comprised of aluminum with a polymer film, such as polypropylene”, [0029], such that the pouch is a film encapsulating the jelly roll cells); 
a plurality of battery cells that are connected in parallel with one another and are encapsulated in the encapsulation film (“Jelly rolls 101-103 may be sealed within the pouch”, [0029], fig. 1; “Jelly rolls 101-103 may then be electrically connected in a parallel configuration by coupling conductive tabs 106 and 108 to conductive tab 104 and by coupling conductive tabs 105 and 107 to conductive tab 109 within the pouch”, [0031]).
Regarding claim 12, Bhardwaj teaches the electronic device according to claim 11, wherein the plurality of battery cells are arranged in the encapsulation film side by side (“jelly rolls of various thicknesses may be stacked, placed side-by-side, and/or placed top-to-bottom”, [0027]; fig. 1 shows jelly rolls 101-103 arranged side by side in the flexible pouch/encapsulation film).
Regarding claim 18, Bhardwaj teaches the electronic device according to claim 11, wherein lengths of the plurality of battery cells are identical or different (fig. 1 shows that the battery cells 101-103 of the first embodiment have identical lengths; “FIG. 5 shows a battery cell in accordance with an embodiment. The battery cell includes four jelly rolls 501-504 of different thicknesses and lengths”, [0040]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2011/0183169 A1).
Regarding claim 9, Bhardwaj teaches the composite battery according to claim 1. Bhardwaj does not explicitly teach that a length of at least one battery cell of the plurality of battery cells is larger than or equal to twice of a width of the at least one battery cell. However, it would be obvious to specify the length of a battery cell to be equal to or greater than its width in order since the battery will still function even with such a change in dimensions. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). (“As a result, the use and placement of multiple jelly rolls of different lengths and thicknesses within a pouch may allow the creation of a custom battery cell that maximizes the use of free space within a portable electronic device and provides greater capacity, packaging efficiency, and/or voltage than battery cells that contain only one jelly roll per pouch”, [0042]; fig. 3 shows jelly roll cell 301 that appears to have a length larger than its width). 
Regarding claim 19, Bhardwaj teaches the composite battery according to claim 11. Bhardwaj does not explicitly teach that a length of at least one battery cell of the plurality of battery cells is larger than or equal to twice of a width of the at least one battery cell. However, it would be obvious to specify the length of a battery cell to be equal to or greater than its width in order since the battery will still function even with such a change in dimensions. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). (“As a result, the use and placement of multiple jelly rolls of different lengths and thicknesses within a pouch may allow the creation of a custom battery cell that maximizes the use of free space within a portable electronic device and provides greater capacity, packaging efficiency, and/or voltage than battery cells that contain only one jelly roll per pouch”, [0042]; fig. 3 shows jelly roll cell 301 that appears to have a length larger than its width).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2011/0183169 A1) as applied to claims 1 and 2 above, and further in view of Kwon et al. (US 2016/0099454 A1, cited on IDS of 03 May 2021) and Choi et al. (US 2020/0144677 A1).
Regarding claim 3, Bhardwaj teaches the composite battery according to claim 2, wherein: the plurality of battery cells comprise a first battery cell and a second battery cell that are arranged adjacent to each other, and each of the first battery cell and the second battery cell comprises a positive tab and a negative tab (“In one or more embodiments, conductive tabs 104, 106, and 108 are respectively coupled to the cathodes of jelly rolls 101, 102, and 103, while conductive tabs 105,107, and 109 are respectively coupled to the anodes of jelly rolls 101, 102, and 103”, [0031], such that the tabs connected to the cathodes are positive tabs and the tabs connected to the anodes are negative tabs; jelly roll 101 may be considered a first battery cell, and jelly roll 102 is a second cell arranged adjacent to the first battery cell 101, as shown in fig. 1; fig. 1 also shows that each cell 101 and 102 has a tab marked as positive (+) and a tab marked negative (-)). 
Bhardwaj does not teach that the composite battery further comprises: a common tab that is connected to adjacent tabs of a same polarity on the first battery cell and the second battery cell; and a battery protection plate that is connected to the common tab.
	Kwon teaches a composite battery 100 comprising an encapsulation film 110 and a plurality of battery cells 10 (“A flexible electrochemical device in which a plurality of electrode assemblies is electrically connected to each other so that the flexible electrochemical device may be repeatedly bent, includes at least two electrode assemblies that are arranged separate from each other and a casing member that packs the at least two electrode assemblies”, Abstract, where the electrode assemblies are cells and the casing member is an encapsulation film, as shown in figs. 1-3; “Referring to FIGS. 1 and 2, the electrochemical device 100 according to the embodiment may include at least two electrode assemblies 10 that are arranged separate from each other along one direction, and a casing member 110 including the at least two electrode assemblies 10”, [0061]). Specifically, Kwon teaches that the composite battery further comprises a common tab, collectively line 11 and tab 13, that is connected to adjacent tabs 16 of a same polarity on the first battery cell and the second battery cell (“The first and second conductive lines 11 and 12 may connect at least two electrode assemblies 10 in parallel… The perspective view of FIG. 5 illustrates only a first electrode tab 16 that connects the first conductive line 11 to the electrode assemblies 10”, [0070]; parallel connection means that connected tabs 16 will have the same polarity; “The first lead tab 13 may be electrically connected to the first conductive line 11 in the casing member 110”, [0072], such that the conductive line 11 together with the lead tab 13 may be considered a common tab).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj by adding the common tab of Kwon, since the common tab achieves the electrical connection between the individual cells (“According to an exemplary embodiment of an exemplary embodiment, an electrochemical device includes a first electrode assembly and a second electrode assembly that are separate from each other, at least one conductive line that electrically connects the first electrode assembly and the second electrode assembly”, [0009]). 
	Neither Bhardwaj nor Kwon teach that the composite battery further comprises a battery protection plate that is connected to the common tab. 
	Choi teaches a battery with an encapsulation film 115 and cell leads 111, 112 (“Pouch-Type Secondary Battery Pack”, Title; “The pouch exterior 115 may be configured to include a metal thin film”, [0060]; “Further, each pouch-type battery cell 110 may include electrode leads 111, 112”, [0064]). Specifically, Choi teaches a battery protection plate that is connected to the external cell leads (“Further, the protection circuit module 120 may include a lead connection plate 130 formed at one surface of
the printed circuit board 121 so that the printed circuit board 121 is electrically connected to the electrode leads 111, 112 of the battery cell 110”, [0068]; figs. 2-3 show that the protection circuit module, PCM, is plate-shaped). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj as modified by Kwon by connecting the PCM protection plate of Choi to the external leads of the common tab of Kwon. Such a person would have been motivated to add the PCM to improve battery safety (“In addition, the pouch-type secondary battery includes various inflammable materials and thus has a
serious safety problem such as ignition and explosion, caused by overcharge, overcurrent, other physical external shock, and the like. Thus, the secondary battery includes a protection circuit module (PCM) electrically connected to the battery cell to effectively control abnormal conditions such as overcharge”, [0010]). 
Regarding claim 4, Bhardwaj as modified by Kwon and Choi teaches the composite battery according to claim 3, wherein the common tab comprises:
a connection portion 11 that is connected with the adjacent tabs 16 of the same polarity on the first battery cell and the second battery cell (Bhardwaj as modified by Kwon teaches that the common tab includes a connection portion, conductive line 11, that is connected to adjacent tabs 16 of the same polarity; (“The first and second conductive lines 11 and 12 may connect at least two electrode assemblies 10 in parallel… The perspective view of FIG. 5 illustrates only a first electrode tab 16 that connects the first conductive line 11 to the electrode assemblies 10”, [0070], Kwon); and
a portion 13 that is connected to the connection portion 11 and the battery protection plate (Kwon teaches that the common tab includes a lead tab 13 connected to the connection portion 11, “The first lead tab 13 may be electrically connected to the first conductive line 11 in the casing member 110”, [0072], Kwon); Bhardwaj modified by Kwon and further modified by Choi as discussed above for claim 3 teaches that the lead tabs are connected to the PCM protection plate, but does not specifically teach that the lead tabs are welding portions.
Choi teaches that the lead tab portions may be welded, and therefore considered as welding portions (“Thus, according to this configuration of the present disclosure, since the lead connection plate 130 and the electrode leads 111, 112 may be welded easily through the exposing portion 123, the lead connection plate 130 and the electrode leads 111, 112 may be bonded easily by welding or the like”, [0076]).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lead tab portion of modified Bhardwaj by making the portion a welding portion, since Choi teaches welding as an easy method for connecting the PCM protection plate to the battery cell tabs (see [0076] of Choi). 
Regarding claim 5, modified Bhardwaj teaches the composite battery according to claim 4. Bhardwaj as modified thus far does not teach that the adjacent tabs of the same polarity on the first battery cell are bent in a thickness direction of the composite battery.
Kwon teaches that the adjacent tabs 16 of the same polarity on the first battery cell 10 and the second battery cell 10 are bent in a thickness direction of the composite battery (fig. 5 of Kwon shows that the tabs 16 are bent downwards in a thickness direction in order to extend to reach the connection portion 11 of the common tab).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tabs of Bhardwaj to bend in the thickness direction of the battery as taught by Kwon. The bending predictably allows the tabs to make desired electrical connections. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 6, modified Bhardwaj teaches the composite battery according to claim 5. Bhardwaj as modified thus far does not teach that the welding portion comprises a first part that is arranged along the thickness direction of the composite battery; and a second part that is bent relative to the first part, and is connected to the battery protection plate, wherein an extending direction of the second part is in a length direction of the composite battery. 
Choi teaches that the welding portion (lead tab 111 or 112) comprises:
a first part that is arranged along the thickness direction of the battery (fig. 7 of Choi shows a cross sectional view of the lead tab including a first section arranged along the thickness direction of the battery, in the vertical direction with respect to the figure);
and a second part that is bent relative to the first part, and is connected to the battery protection plate, wherein an extending direction of the second part is in a length direction of the composite battery (fig. 7 of Choi also shows a second part of the tab which is bent relative to the first part and is connected to the PCM protection plate 120, wherein the second part extends in a length direction of the battery, the horizontal direction with respect to the figure).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of modified Bhardwaj by shaping the welding portion/lead tab as taught by Choi, since this arrangement allows for more protected placement of sensitive elements (“Thus, according to this configuration of the present disclosure, since the PCM insulation pad 140 is interposed between the terrace portion 117S and the printed circuit board 121, it is possible to prevent the protection circuit module 120 and the battery cell 110 from being short circuited or broken-down unintentionally”, [0094]). 
Regarding claim 7, modified Bhardwaj teaches the composite battery according to claim 4. Bhardwaj as modified thus far does not teach that the composite battery further comprises an insulation layer covering parts of the connection portion and the welding portion.
Kwon teaches that the composite battery further comprises an insulation layer covering parts of the connection portion and the welding portion (“Referring to FIG. 12, insulating layers 19 for preventing an electric short may be further disposed on an upper surface and a lower surface of the first and second conductive lines 11 and 12”, [0084]; “In order to securely seal a region between the lower casing member 111 and the upper casing member 112 in which the first and second lead tabs 13 and 14 are disposed, a sealing member 15 may be further disposed in a middle portion of the first and second lead tabs 13 and 14. In an exemplary embodiment, the sealing member 15 may include a thermoplastic material, for example, PE or PP”, [0072], such that member 15 may be considered an insulating layer; members 15 and 19 may be collectively considered an insulation layer).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj by adding the insulation layer of Kwon in order to prevent short circuits ([0084, Kwon) and to seal the case ([0072], Kwon). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2011/0183169 A1) as applied to claim 1 above, and further in view of Kwon et al. (US 2016/0099454 A1, cited on IDS of 03 May 2021).
Regarding claim 10, Bhardwaj teaches the composite battery according to claim 1, 
wherein the encapsulation film (flexible pouch) comprises an aluminum plastic film (“For example, the flexible sheet can be comprised of aluminum with a polymer film, such as polypropylene”, [0029], where polypropylene is a type of plastic such that the film is an aluminum and plastic film).
and the plurality of battery cells are arranged in the encapsulation film side by side (figs. 1-3 shows the plurality of jelly roll cells arranged side by side in the film).
Bhardwaj does not teach that the encapsulation film is arranged in an arc shape at a transition of the plurality of battery cells.
Kwon teaches a composite battery 100 comprising an encapsulation film 110 and a plurality of battery cells 10 (“A flexible electrochemical device in which a plurality of electrode assemblies is electrically connected to each other so that the flexible electrochemical device may be repeatedly bent, includes at least two electrode assemblies that are arranged separate from each other and a casing member that packs the at least two electrode assemblies”, Abstract, where the electrode assemblies are cells and the casing member is an encapsulation film, as shown in figs. 1-3; “Referring to FIGS. 1 and 2, the electrochemical device 100 according to the embodiment may include at least two electrode assemblies 10 that are arranged separate from each other along one direction, and a casing member 110 including the at least two electrode assemblies 10”, [0061]). Specifically, Kwon teaches that the encapsulation film is arranged in an arc shape at a transition of the plurality of battery cells (“As illustrated in FIGS. 1 and 2, the connecting portion 130 of the electrochemical device 100 according to the embodiment may be provided thinner than the accommodation portions 120 and 120b”, [0073]; in order to achieve this thinner portion, the encasing film 110 has an arc shape in the transition space between the two cells, as shown in fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the encapsulation film of Bhardwaj by incorporating the arc shape between individual cells as taught by Kwon, in order to reduce the thickness of the battery in these areas and so to improve battery flexibility (“The connecting portion 130 is provided to have a sufficiently small thickness so that the electrochemical device 100 may be flexibly folded”, [0073]; “As illustrated in FIG. 22, by pressing the central region of the connecting portion 130, the outermost layer 111a, the gas barrier layer 111b, and the sealing layer 111c of the lower casing member 111 in the central region of the connecting portion 130 may be compressed overall. Then, the thicknesses of the outermost layer 111a, the gas barrier layer 111b, and the sealing layer 111c of the lower casing member 111 in the central region of the connecting portion 130 may be reduced, compared to those in other regions”, [0094]). 

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2011/0183169 A1) as applied to claims 1 and 2 above, and further in view of Kwon et al. (US 2016/0099454 A1, cited on IDS of 03 May 2021) and Choi et al. (US 2020/0144677 A1).
Regarding claim 13, Bhardwaj teaches the electronic device according to claim 12, wherein: the plurality of battery cells comprise a first battery cell and a second battery cell that are arranged adjacent to each other, and each of the first battery cell and the second battery cell comprises a positive tab and a negative tab (“In one or more embodiments, conductive tabs 104, 106, and 108 are respectively coupled to the cathodes of jelly rolls 101, 102, and 103, while conductive tabs 105,107, and 109 are respectively coupled to the anodes of jelly rolls 101, 102, and 103”, [0031], such that the tabs connected to the cathodes are positive tabs and the tabs connected to the anodes are negative tabs; jelly roll 101 may be considered a first battery cell, and jelly roll 102 is a second cell arranged adjacent to the first battery cell 101, as shown in fig. 1; fig. 1 also shows that each cell 101 and 102 has a tab marked as positive (+) and a tab marked negative (-)). 
Bhardwaj does not teach that the composite battery further comprises: a common tab that is connected to adjacent tabs of a same polarity on the first battery cell and the second battery cell; and a battery protection plate that is connected to the common tab.
	Kwon teaches a composite battery 100 comprising an encapsulation film 110 and a plurality of battery cells 10 (“A flexible electrochemical device in which a plurality of electrode assemblies is electrically connected to each other so that the flexible electrochemical device may be repeatedly bent, includes at least two electrode assemblies that are arranged separate from each other and a casing member that packs the at least two electrode assemblies”, Abstract, where the electrode assemblies are cells and the casing member is an encapsulation film, as shown in figs. 1-3; “Referring to FIGS. 1 and 2, the electrochemical device 100 according to the embodiment may include at least two electrode assemblies 10 that are arranged separate from each other along one direction, and a casing member 110 including the at least two electrode assemblies 10”, [0061]). Specifically, Kwon teaches that the composite battery further comprises a common tab, collectively line 11 and tab 13, that is connected to adjacent tabs 16 of a same polarity on the first battery cell and the second battery cell (“The first and second conductive lines 11 and 12 may connect at least two electrode assemblies 10 in parallel… The perspective view of FIG. 5 illustrates only a first electrode tab 16 that connects the first conductive line 11 to the electrode assemblies 10”, [0070]; parallel connection means that connected tabs 16 will have the same polarity; “The first lead tab 13 may be electrically connected to the first conductive line 11 in the casing member 110”, [0072], such that the conductive line 11 together with the lead tab 13 may be considered a common tab).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj by adding the common tab of Kwon, since the common tab achieves the electrical connection between the individual cells (“According to an exemplary embodiment of an exemplary embodiment, an electrochemical device includes a first electrode assembly and a second electrode assembly that are separate from each other, at least one conductive line that electrically connects the first electrode assembly and the second electrode assembly”, [0009]). 
	Neither Bhardwaj nor Kwon teach that the composite battery further comprises a battery protection plate that is connected to the common tab. 
	Choi teaches a battery with an encapsulation film 115 and cell leads 111, 112 (“Pouch-Type Secondary Battery Pack”, Title; “The pouch exterior 115 may be configured to include a metal thin film”, [0060]; “Further, each pouch-type battery cell 110 may include electrode leads 111, 112”, [0064]). Specifically, Choi teaches a battery protection plate that is connected to the external cell leads (“Further, the protection circuit module 120 may include a lead connection plate 130 formed at one surface of
the printed circuit board 121 so that the printed circuit board 121 is electrically connected to the electrode leads 111, 112 of the battery cell 110”, [0068]; figs. 2-3 show that the protection circuit module, PCM, is plate-shaped). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj as modified by Kwon by connecting the PCM protection plate of Choi to the external leads of the common tab of Kwon. Such a person would have been motivated to add the PCM to improve battery safety (“In addition, the pouch-type secondary battery includes various inflammable materials and thus has a
serious safety problem such as ignition and explosion, caused by overcharge, overcurrent, other physical external shock, and the like. Thus, the secondary battery includes a protection circuit module (PCM) electrically connected to the battery cell to effectively control abnormal conditions such as overcharge”, [0010]). 
Regarding claim 14, Bhardwaj as modified by Kwon and Choi teaches the electronic device according to claim 13, wherein the common tab comprises:
a connection portion 11 that is connected with the adjacent tabs 16 of the same polarity on the first battery cell and the second battery cell (Bhardwaj as modified by Kwon teaches that the common tab includes a connection portion, conductive line 11, that is connected to adjacent tabs 16 of the same polarity; (“The first and second conductive lines 11 and 12 may connect at least two electrode assemblies 10 in parallel… The perspective view of FIG. 5 illustrates only a first electrode tab 16 that connects the first conductive line 11 to the electrode assemblies 10”, [0070], Kwon); and
a portion 13 that is connected to the connection portion 11 and the battery protection plate (Kwon teaches that the common tab includes a lead tab 13 connected to the connection portion 11, “The first lead tab 13 may be electrically connected to the first conductive line 11 in the casing member 110”, [0072], Kwon); Bhardwaj modified by Kwon and further modified by Choi as discussed above for claim 3 teaches that the lead tabs are connected to the PCM protection plate, but does not specifically teach that the lead tabs are welding portions.
Choi teaches that the lead tab portions may be welded, and therefore considered as welding portions (“Thus, according to this configuration of the present disclosure, since the lead connection plate 130 and the electrode leads 111, 112 may be welded easily through the exposing portion 123, the lead connection plate 130 and the electrode leads 111, 112 may be bonded easily by welding or the like”, [0076]).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lead tab portion of modified Bhardwaj by making the portion a welding portion, since Choi teaches welding as an easy method for connecting the PCM protection plate to the battery cell tabs (see [0076] of Choi). 
Regarding claim 15, modified Bhardwaj teaches the electronic device according to claim 14. Bhardwaj as modified thus far does not teach that the adjacent tabs of the same polarity on the first battery cell are bent in a thickness direction of the composite battery.
Kwon teaches that the adjacent tabs 16 of the same polarity on the first battery cell 10 and the second battery cell 10 are bent in a thickness direction of the composite battery (fig. 5 of Kwon shows that the tabs 16 are bent downwards in a thickness direction in order to extend to reach the connection portion 11 of the common tab).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tabs of Bhardwaj to bend in the thickness direction of the battery as taught by Kwon. The bending predictably allows the tabs to make desired electrical connections. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 16, modified Bhardwaj teaches the electronic device according to claim 15. Bhardwaj as modified thus far does not teach that the welding portion comprises a first part that is arranged along the thickness direction of the composite battery; and a second part that is bent relative to the first part, and is connected to the battery protection plate, wherein an extending direction of the second part is in a length direction of the composite battery.
Choi teaches that the welding portion (lead tab 111 or 112) comprises:
a first part that is arranged along the thickness direction of the battery (fig. 7 of Choi shows a cross sectional view of the lead tab including a first section arranged along the thickness direction of the battery, in the vertical direction with respect to the figure);
and a second part that is bent relative to the first part, and is connected to the battery protection plate, wherein an extending direction of the second part is in a length direction of the composite battery (fig. 7 of Choi also shows a second part of the tab which is bent relative to the first part and is connected to the PCM protection plate 120, wherein the second part extends in a length direction of the battery, the horizontal direction with respect to the figure).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of modified Bhardwaj by shaping the welding portion/lead tab as taught by Choi, since this arrangement allows for more protected placement of sensitive elements (“Thus, according to this configuration of the present disclosure, since the PCM insulation pad 140 is interposed between the terrace portion 117S and the printed circuit board 121, it is possible to prevent the protection circuit module 120 and the battery cell 110 from being short circuited or broken-down unintentionally”, [0094]). 
Regarding claim 17, modified Bhardwaj teaches the electronic device according to claim 14. Bhardwaj as modified thus far does not teach that the electronic device further comprises an insulation layer covering parts of the connection portion and the welding portion.
Kwon teaches that the composite battery further comprises an insulation layer covering parts of the connection portion and the welding portion (“Referring to FIG. 12, insulating layers 19 for preventing an electric short may be further disposed on an upper surface and a lower surface of the first and second conductive lines 11 and 12”, [0084]; “In order to securely seal a region between the lower casing member 111 and the upper casing member 112 in which the first and second lead tabs 13 and 14 are disposed, a sealing member 15 may be further disposed in a middle portion of the first and second lead tabs 13 and 14. In an exemplary embodiment, the sealing member 15 may include a thermoplastic material, for example, PE or PP”, [0072], such that member 15 may be considered an insulating layer; members 15 and 19 may be collectively considered an insulation layer).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite battery of Bhardwaj by adding the insulation layer of Kwon in order to prevent short circuits ([0084, Kwon) and to seal the case ([0072], Kwon).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 2011/0183169 A1) as applied to claim 11 above, and further in view of Kwon et al. (US 2016/0099454 A1, cited on IDS of 03 May 2021).
Regarding claim 20, Bhardwaj teaches the electronic device according to claim 11, 
wherein the encapsulation film (flexible pouch) comprises an aluminum plastic film (“For example, the flexible sheet can be comprised of aluminum with a polymer film, such as polypropylene”, [0029], where polypropylene is a type of plastic such that the film is an aluminum and plastic film).
and the plurality of battery cells are arranged in the encapsulation film side by side (figs. 1-3 shows the plurality of jelly roll cells arranged side by side in the film).
Bhardwaj does not teach that the encapsulation film is arranged in an arc shape at a transition of the plurality of battery cells.
Kwon teaches a composite battery 100 comprising an encapsulation film 110 and a plurality of battery cells 10 (“A flexible electrochemical device in which a plurality of electrode assemblies is electrically connected to each other so that the flexible electrochemical device may be repeatedly bent, includes at least two electrode assemblies that are arranged separate from each other and a casing member that packs the at least two electrode assemblies”, Abstract, where the electrode assemblies are cells and the casing member is an encapsulation film, as shown in figs. 1-3; “Referring to FIGS. 1 and 2, the electrochemical device 100 according to the embodiment may include at least two electrode assemblies 10 that are arranged separate from each other along one direction, and a casing member 110 including the at least two electrode assemblies 10”, [0061]). Specifically, Kwon teaches that the encapsulation film is arranged in an arc shape at a transition of the plurality of battery cells (“As illustrated in FIGS. 1 and 2, the connecting portion 130 of the electrochemical device 100 according to the embodiment may be provided thinner than the accommodation portions 120 and 120b”, [0073]; in order to achieve this thinner portion, the encasing film 110 has an arc shape in the transition space between the two cells, as shown in fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the encapsulation film of Bhardwaj by incorporating the arc shape between individual cells as taught by Kwon, in order to reduce the thickness of the battery in these areas and so to improve battery flexibility (“The connecting portion 130 is provided to have a sufficiently small thickness so that the electrochemical device 100 may be flexibly folded”, [0073]; “As illustrated in FIG. 22, by pressing the central region of the connecting portion 130, the outermost layer 111a, the gas barrier layer 111b, and the sealing layer 111c of the lower casing member 111 in the central region of the connecting portion 130 may be compressed overall. Then, the thicknesses of the outermost layer 111a, the gas barrier layer 111b, and the sealing layer 111c of the lower casing member 111 in the central region of the connecting portion 130 may be reduced, compared to those in other regions”, [0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728